Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application. 
Claims 1-20 are being examined on their merits herein.
Priority
The instant application is a Continuation in part of U.S. Patent Application 17/061,047, filed on filed October 1, 2020, now U.S. Patent 11,020,389; which is a continuation-in-part of U.S. Pat. App. No. 16/736,752, filed January 7, 2020, now U.S. Pat. No. 10,799,497; which is a continuation-in-part of U.S. Pat. App. No. 16/133,553, filed September 17, 2018, now U.S. Pat. No. 10,596,167; which is a continuation of U.S. Pat. App. No. 15/695,995, filed September 5, 2017, now U.S. Pat. No. 10,092,561; which is a continuation of U.S. Pat. App. No. 15/238,182, filed August 16, 2016, now abandoned; which is a continuation-in-part of U.S. Pat. App. No. 14/997,316, filed January 15, 2016, now U.S. Pat. No. 9,457,025; which is a continuation-in-part of U.S. Pat. App. No. 14/555,085, filed November 26, 2014, now U.S. Pat. No. 9,238,032; which is a continuation of U.S. Pat. App. No. 14/550,618, filed November 21, 2014, now U.S. Pat. No., 9,198,905; which is a continuation-in-part of International Pat. App. No. PCT/US2014/064184, filed November 5, 2014; which claims benefit of U.S. Prov. Pat. App. No. 61/900,354, filed November 5, 2013; U.S. Pat. App. No. 15/238,182 is also a continuation-in-part of U.S. Pat. App. No. 15/213,283, filed July 18, 2016, now abandoned; which is a continuation-in-part of U.S. Pat. App. No. 15/057,983, filed March 1, 2016, now U.S. Patent 9,408,815; which is a continuation-in-part of U.S. Pat. App. No. 14/863,284, filed September 23, 2015, now U.S. Pat. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 June 2021 (4 documents) are acknowledged and considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berg, J. (US 2009/0111846, published 30 April 2009, cited in IDS), in view of Foley et al. (Expert Rev. Neurotherapeutics 6(9), 1249-1265, 2006, cited in IDS) and Meyerson et al. (US2005/0209218, published 22 September 2005, cited in IDS). 
Berg, J. (US 2009/0111846) teaches [0073] a method of increasing the quantity of dextromethorphan circulation in the blood, or a method for increasing systemically available dextromethorphan [0065]/ a method of increasing dextromethorphan plasma levels, comprising co-administering dextromethorphan and CYP2D6 inhibitor quinidine, wherein 20 mg to 60 mg dextromethorphan is co-administered with 20 mg to 60 mg quinidine [0146]. 
Berg teaches [0064] that dextromethorphan (DM) undergoes extensive hepatic O-demethylation to dextrorphan that is catalyzed by CYP2D6. Berg teaches [0064] that the metabolic pathway that converts dextromethorphan to dextrorphan is dominant in the majority of the population: Berg teaches [0069] that in about 90% of the general population in the U.S., dextromethorphan is rapidly metabolized and eliminated from the body; this elimination is largely due to an enzyme called P450 2D6. Berg teaches that the P450 2D6 enzyme can be inhibited by a number of drugs, including quinidine [0069].
Berg teaches [0070] that patients who lack the normal levels of P450 2D6 activity are classified as “poor metabolizers”; in such patients, the diminished oxidative biotransformation of drug compounds can lead to excessive drug accumulation, increased peak drug levels or decreased generation of active metabolites.

Berg teaches [0052] that quinidine is a drug that inhibits the activity of the key enzyme (CYP2D6) that breaks down dextromethorphan, thereby co-administration of DM with quinidine increases the concentration of DM in plasma [0052].
Berg teaches [0071] that the extensive metabolism of DM by CYP2D6 can be circumvented by co-administration of quinidine, a selective CYP2D6 inhibitor. Berg teaches [0071] that blood levels of DM increase with DM dose following co-administration with quinidine but are undetectable in most subjects given DM alone, even at high doses. 
Berg teaches [0071] that the observed plasma levels of dextromethorphan in these individuals, human beings who are non-poor metabolizers of dextromethorphan are who are co-administered DM and quinidine, mimic the DM plasma levels observed in poor metabolizers.
Berg teaches [0072] that rapid elimination of DM may be overcome by co-administration of quinidine along with dextromethorphan (DM).
Berg further teaches [0073] that CYP2D6 inhibitor quinidine co-administration with DM has at least two distinct beneficial effects: first, it greatly increases the quantity of DM circulating in the blood; in addition, it also yields more consistent and predictable DM concentrations.
Berg teaches [0144] co-administration of DM and quinidine daily or twice daily, to patients suffering from depression, as in instant claims 7, 11, 15, or Alzheimer’s disease, as in instant claims 9, 13, 17.

Berg discloses that subjects were administered a combination of 60 mg DM/ 150 mg quinidine twice daily for up to 4 weeks or for 28 consecutive days ([0203], [0202]).
Berg does not teach co-administration of dextromethorphan 40 mg to 60 mg and bupropion 50 mg to 220 mg, as in the instant claims, for at least 8 days, as in instant claim 1, or at least 14 consecutive days, as in instant claim 18, or at least 30 consecutive days, as in instant claim 19.
Berg does not measure Cmin of DM in such a method, as in instant claims, on the eighth day, as in instant claims 1-5, 10, 14.

Foley et al. teach that bupropion is a safe and effective antidepressant (page 1257, right column), that also aids in smoking cessation (page 1257, left column, last paragraph), thus useful in human patients treated for depression, as in instant claims 7, 11, 15, or nicotine addiction, as in instant claims 8, 12, 16.
Foley teaches (page 1253, right column, third paragraph) that bupropion has inhibitory effects on cytochrome P450-2D6 (CYP2D6). 
Foley teaches (page 1253, right column, third paragraph) that the inhibitory activity of bupropion on CYP2D6 was observed in vivo when utilizing dextromethorphan as a probe: 17 days of bupropion treatment in excessive CYP2D6 metabolizers resulted in decreased CYP2D6 activity in all patients and conversion to a poor metabolizer phenotype on the basis of increased dextromethorphan/dextrorphan ratios; that Foley teaches that co-administration of bupropion and 
Foley teaches bupropion 100-200 mg for twice a day administration or 150-300 mg of once a day administration.
	Foley does not teach co-administration of 40 mg to 60 mg dextromethorphan and 50 mg to 120 mg bupropion once a day or twice daily for at least 8 consecutive days, as in the instant claims.

Meyerson (US2005/0209218) teaches the combination of an NMDA receptor antagonist with an anti-depressive drug (ADD) for treating major depression, wherein the NMDA receptor antagonist includes dextromethorphan and the ADD includes bupropion (Wellbutrin) (abstract, [0005], [0006], [0036], [0040]).
Meyerson further teaches that the NMDA receptor antagonist, the ADD, or both agents may be administered in an amount similar to that typically administered to subjects or the amount of the NMDA receptor antagonist, the ADD, or lower or reduced amounts of both the NMDA receptor antagonist and the ADD are employed in a unit dose relative to the amount of each agent when administered as a monotherapy ([0008]). 
Meyerson further teaches that the adult dosage of bupropion for the combination therapy is 50-500 mg ([0086]); Meyerson teaches (Table 2) the normal dose of bupropion to be 200-300 mg/day, which overlaps with the instant dose. Meyerson teaches that formulations of combinations are directed to dose optimization or release modification to reduce adverse effects associated with separate administration of each agent and the combination of the NMDA receptor antagonist and the ADD may result in an additive or synergistic response ([0012]). 


It would have been obvious to a person of ordinary skill in the art to use the teachings of Berg, Foley and Meyerson to arrive at the instant invention. 
The person of ordinary skill in the art would have been motivated to co-administer dextromethorphan and bupropion in a human patient who is a non-poor metabolizer of dextromethorphan (DM), because Berg teaches that dextromethorphan (DM) undergoes extensive metabolism by CYP2D6 in non-poor metabolizers, and Berg teaches that the extensive metabolism of DM by CYP2D6 can be circumvented by co-administration of a CYP2D6 inhibitor, and Foley teaches that bupropion is a CYP2D6 inhibitor in human patients, when co-administered with dextromethorphan. Thus, the person of ordinary skill in the art would have co-administered DM and bupropion to a human patient who is a non-poor metabolizer, with the expectation that CYP2D6 inhibitor bupropion reduces the amount or rate at which dextromethorphan is metabolized, whereby the dextromethorphan plasma levels are increased, compared to dextromethorphan plasma levels from administering the same amount of dextromethorphan without bupropion.
 	With regard to the specific dosage amounts of bupropion and dextromethorphan co-administered in the method, the prior art references in combination teach and suggest the ranges of bupropion and dextromethorphan that fall within or overlapping with the instantly claimed ranges: Berg teaches co-administration of 20 mg to 60 mg DM with a CYP2D6 inhibitor, 
 	Further, the person of ordinary skill in the art would have co-administered DM and bupropion to patients suffering from depression, as in instant claims 7, 11, 15, or from nicotine addiction, as in instant claims 8, 12, 16, or in patients suffering from Alzheimer’s disease, as in instant claims 9, 13, 17, because Berg teaches dextromethorphan in combination with a CYP2D6 inhibitor being useful to treat depression and Alzheimer’s disease, Foley teaches CYP2D6 inhibitor bupropion being effective to treat depression and nicotine addiction/useful for smoke cessation, and Meyerson teaches combination of DM and bupropion being useful to treat depression.
 	With regard to administering frequency and treatment length recited in instant claims, Berg teaches discloses administration of dextromethorphan in combination with a CYP2D6 
Determining the frequency of administration for DM and bupropion/once a day or twice a day, the length of treatment, 8 days or 30 consecutive days, in order to optimize therapeutic effect, and measuring the Cmin of dextromethorphan on the eighth day of treatment, as in the instant claims, are routine steps, within the skill of the artisan.
Even though prior art does not specifically teach increasing dextromethorphan plasma levels Cmin in human patients in need of treatment with dextromethorphan, as in the instant claims, the ability to increase dextromethorphan Cmin plasma levels in a human patient upon administration, is an inherent property of the combination of dextromethorphan and bupropion. In the instant case, increasing dextromethorphan Cmin plasma levels is inherently associated with administering of dextromethorphan and bupropion. 
Since prior art renders obvious administration of the very same combination, namely dextromethorphan and bupropion, to the same patient population, namely human patients non-poor metabolizers in need of treatment with dextromethorphan, said combination, upon administration, will elicit the same effect on the Cmin plasma dextromethorphan levels in said patients. 
As such, claims 1-20 are rejected as prima facie obvious.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over the allowed claims of the following U.S. Patents:
1. 10,105,327 (claims 1-28);
2. 10,548,857 (claims 1-22);
3. 10,772,850 (claims 1-28); and
4. 10,786,469 (claims 1-24)
5. 10,898,453
6. 10,874,665
7. 10,874,663 
8. 10,894,047
9. 10,874,664
10. 10,864209
11. 10,894,046
12. 11,090,300
13. 10,966,974
14. 10,799,497
15. 10,881,657
16. 10,894,047

18. 10,864,209
19. 10,894,046
20. 11,090,300
21. 10,980,800
21. 10,966,974
22. 10,799,497
23. 11,020,389
24. 10,881,657
25. 10,894,046
26. 10,874,663
27. 10,966,974
28. 11,090,300
29. 10,874,664
30. 10,874,665
31. 10,894,047
32. 10,864,209
33. 11,007,189
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claims of the patent are drawn to a method of co-administering a combination
of dextromethorphan with bupropion in overlapping dosages to a human being suffering from
depression such as treatment-resistant depression once or twice a day for at least 8, 30 or 60
consecutive days. Since the same method steps as claimed are recited, the intended results of

claims would have been obvious over the claims of the patent cited above.

 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over the allowed claims of the following U.S. Patent Nos:
1. 9,198,905 (claims 1-18);
2. 9,205,083 (claims 1-14);
3. 9,238,032 (claims 1-20);
4. 9,168,234 (claims 1-12);
5. 9,402,844 (claims 1-18);
6. 9,278,095 (claims 1-17) ;
7. 9,314,462 (claims 1-17);
8. 9,375,429 (claims 1-27) ;
9. 9,370,513 (claims 1-28);
10. 9,402,843 (claims 1-18);
11. 9,408,815 (claims 1-30):
12. 9,457,025 (claims 1-30);
13. 9,421,176 (claims 1-19);
14. 9,457,023 (claims 1-25);
15. 9,474,731 (claims 1-29);
16. 9,486,450 (claims 1-30);
17. 9,700,553 (claims 1-30);
18. 9,700,528 (claims 1-27);

20. 9,763932 (claims 1-29);
21. 9,861595 (claims 1-29);
22. 9,86,7819 (claims 1-29);
23. 9,968,568 (claims 1-30);
24. 10,092,560 (claims 1-24);
25. 10,092,561 (claims 1-29);
26. 10,105,361 (claims 1-29);
27. 10,058,518 (claims 1-27);
28. 10,080,727 (claims 1-22);
29. 10,064,857 (claims 1-30);
30. 10,251,879 (claims 1-29);
31. 10,512,643 (claims 1-11);
32. 10,463,634 (claims 1-20);
33. 10,596,167 (claims 1-26);
34. 10,780,066 (claims 1-19); 
35. 10,786,496 (claims 1-20)
36. 10,881,624
37. 11,058,648
38. 11,065,248
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claims of the patents cited above are drawn to a method of co-administering a
combination of dextromethorphan with bupropion or its metabolite such as hydroxybupropion,

at least 8 consecutive days for increasing the metabolic lifetime of the dextromethorphan or
enhancing plasma levels of the dextromethorphan wherein the human being is an extensive
metabolizer of dextromethorphan and is in need of treatment with dextromethorphan. 
Since the same method steps as claimed are recited, the intended results of
being more effective than dextromethorphan monotherapy necessarily occur.
Accordingly, the instant claims would have been obvious over the claims of the patents cited
above.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over the following pending claims of copending applications:
1. 17/070,706
2. 16/950,838
4. 17/075,189
5. 17/063,364
6. 17/087,890
7. 17/097,486
8. 17/066,310
9. 17/191,014
10. 17/207,256
11. 17/183,645
12. 17/115,073
13. 16/826,598

15. 17/095,256
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claims of the copending applications cited above are drawn to a method for treating depression or treatment-resistant depression comprising co-administering a combination of dextromethorphan with bupropion in overlapping dosages to a human being once or twice a day for at least 8, 14, 30, or 60 consecutive days. Since the same method steps as claimed are recited, the intended results of being more effective than bupropion or dextromethorphan monotherapy would necessarily occur. Accordingly, the instant claims would have been obvious over the claims of the copending applications cited above.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

 	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over the following pending claims of copending applications:
1. 17/100,456
2. 17/380,751
3. 16/246347 
4. 16/826598; 
5. 17/201,820
6. 16/828,237 
7. 17/199,112
Although the claims at issue are not identical, they are not patentably distinct from each

administering a combination of dextromethorphan with bupropion or its metabolite such as
hydroxybupropion, threohydroxybupropion, or erythrohydroxybupropion in overlapping dosages
to a human being once or twice a day for at least 8 consecutive days for increasing the metabolic
lifetime of the dextromethorphan or enhancing plasma levels of the dextromethorphan wherein
the human being is an extensive metabolizer of dextromethorphan and is in need of treatment
with dextromethorphan. 
Since the same method steps as claimed are recited, the intended results of being more effective than bupropion or dextromethorphan monotherapy would necessarily occur. Accordingly, the instant claims would have been obvious over the claims of the copending applications as cited above.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

The examiner notes that the list above, while containing 93 U.S. patents/patent applications, may not be complete.

Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627